Citation Nr: 1425145	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  07-31 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, to include depression and anxiety.

2.  Entitlement to an effective date earlier than April 21, 2008, for the grant of service connection for pseudofolliculitis barbae (skin disability).  

3.  Entitlement to an evaluation in excess of 10 percent for pseudofolliculitis barbae (skin disability) from April 21, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The April 2007 rating decision found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for anxiety neurosis (claimed as nervousness and stress).  The January 2009 rating decision granted an increased evaluation of 10 percent disabling for a skin disability, effective November 24, 2008.  A subsequent September 2009 rating decision provided an earlier effective date of September 2, 2008, for the 10 percent evaluation.

The Veteran appeared at personal hearings in February 2009 and February 2010.  Transcripts of both hearings are contained in the record.  The VLJ who held the February 2010 hearing has since retired from the Board.  In February 2012, the Board wrote to the Veteran offering him the opportunity to appear at another hearing before a VLJ who would participate in the final decision.  The Veteran responded that he did not wish to appear at an additional hearing.  Thus, the Board will proceed with appellate review.  The undersigned has reviewed both transcripts.   

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

The Board notes that the issues on appeal were previously before the Board in May 2010.  At that time, the Board remanded the issues for additional development.  The issues have now been returned for further appellate review.  In this regard, the Board notes that the issue of entitlement to service connection for headaches was remanded for additional development in May 2010.  In a December 2011 rating decision the Appeals Management Center (AMC) granted service connection for headaches.  As this is considered a full grant of the benefit sought on appeal, this issue is no longer before the Board.

Similarly, the issue of entitlement to a compensable rating for pseudofolliculitis barbae prior to September 2, 2008, and for a rating in excess of 10 percent thereafter, was remanded for additional development in May 2010.  The December 2011 rating decision granted an earlier effective date of April 21, 2008, for the evaluation assigned for pseudofolliculitis barbae.  The issues have been reworded accordingly. 

The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO and AMC have complied with some of the Board's remand directives.  Unfortunately, it does not appear that all remand directives have been accomplished, as discussed in detail below.  As such, the appellant's claim for entitlement to an evaluation in excess of 10 percent for a skin disability from April 21, 2008, must be remanded yet again.  Stegall, supra.     

The issue of entitlement to an evaluation in excess of 10 percent for a skin disability from April 21, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A May 1984 Board decision denied a claim for service connection for a psychiatric disability, variously diagnosed; the decision became final on the date that it was mailed to the Veteran.

2.  The evidence associated with the claims file subsequent to the May 1984 rating decision does not relate to an unestablished fact necessary to establish the claim, so does not raise a reasonable possibility of substantiating a claim for service connection for an acquired psychiatric disability.

3.  The earliest date of claim subsequent to the June 1984 rating decision that granted service connection for a skin disability with a noncompensable evaluation was the Veteran's April 21, 2008, claim for an increased disability evaluation, which is the appropriate effective date.


CONCLUSIONS OF LAW

1.  The May 1984 Board decision, which denied the claim of entitlement to service connection for a psychiatric disability, became final on the date that it was mailed to the Veteran.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The evidence received subsequent to the May 1984 Board decision is not new and material to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an effective date earlier than April 21, 2008, for the award of service connection for a skin disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether to Reopen the Claim for Entitlement to Service Connection for an Acquired Psychiatric Disorder

In May 1984, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The rating decision became final on the date that the Board decision was mailed to the Veteran.  38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. 20.1100.

The Veteran filed a request to reopen the claim of entitlement to service connection for an acquired psychiatric disorder in February 2007.  In the April 2007 rating decision that is the subject of the instant appeal, the RO found that new and material evidence showing an acquired psychiatric disorder in service had not been received and denied reopening of the claim.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the final May 1984 Board decision included service treatment records, post-service VA treatment records, and a December 1982 VA psychiatric evaluation.  These records showed a diagnosis of an acquired psychiatric disorder.  However, the records did not show a nexus between the acquired psychiatric disorder and the Veteran's active duty service.  Based on this evidence, the Board found that entitlement to service connection for an acquired psychiatric disability was not warranted as there was no evidence of an acquired psychiatric disability during active duty service and the Veteran was not diagnosed with an acquired psychiatric disability until more than three years after his separation from active duty service.

Evidence added to the record since the time of the last final denial includes additional post-service treatment records.  None of these records shows a link between the Veteran's active duty service and his currently diagnosed acquired psychiatric disability.  Although the evidence is new, in that it was not associated with the claims file prior to the last final denial, it is not material because it does not related to an unestablished fact necessary to substantiate the claims and does not raise a reasonable possibility of establishing the claim.  The new evidence simply confirms a diagnosis of an acquired psychiatric disability.  It is important for the Veteran to understand that the existence of an acquired psychiatric disability is not at issue.  The critical issue here is whether the Veteran's acquired psychiatric disability is related to his military service and, to this point, the recent treatment records do not provide evidence that is material to the claim.  

Accordingly, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder; therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim for service connection for an acquired psychiatric disorder cannot be reopened.

Earlier Effective Date Claim

The Veteran is seeking an earlier effective date for the increased evaluation for a skin disability.  As noted above, in a January 2009 rating decision, the VA RO granted an evaluation of 10 percent for a service-connected skin disability effective November 24, 2008.  Subsequently, in a September 2009 rating decision, the VA RO granted an earlier effective date of September 2, 2008, for the increased evaluation for the service-connected skin disability.  After the May 2010 Board remand, the VA RO in a December 2011 rating decision granted an earlier effective date of April 21, 2008, for the increased evaluation for the service-connected skin disability.

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

Generally, the effective date of an award of an increased evaluation is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  For disability compensation, the effective date of an award shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

In this case, the claim for an increased evaluation for the service-connected skin disability was received on April 21, 2008.  

A review of the post-service treatment records and the November 2010 VA examination shows that the earliest evidence showing that an increase in the Veteran's service-connected skin disability was warranted was the November 2010 VA examination.  

Accordingly, an effective date earlier than April 21, 2008, the date that the Veteran filed his claim for an increased evaluation, must be denied.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Kent v. Nicholson, 20 Vet. App. 1 (2006), held that in a claim to reopen a previously finally denied claim, the VA must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The VA RO provided appropriate Kent notice in a February 2007 letter to the Veteran.

With regard to the claim for an earlier effective date, the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, Social Security Administration records, the Veteran's statements, and buddy statements.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the February 2009 and February 2010 Board hearings, the VLJs complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       





ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to an effective date earlier than April 21, 2008, is denied.


REMAND

In its May 2010 remand, the Board directed the AMC/RO to schedule a new VA skin examination.  

The Veteran had previously been afforded a VA skin examination in November 2008, which noted that three percent of the Veteran's full body surface area and that five percent of his exposed body surface area was affected by his service-connected skin disability.  However, during his February 2010 hearing, the Veteran testified that his skin disorder had migrated from his face down to his neck and chest.  He asserted that his skin disorder covered 40 percent of his body and he testified that the VA examiner did not have him remove his shirt or lift his arms.  

The Board determined that the Veteran should be afforded an additional VA skin examination, to include an examination of all portions of his body that the Veteran maintained were affected by the skin disability.

The Veteran was afforded a new VA skin examination in November 2010.  However, the examiner only reported examining the Veteran's face and anterior neck.  There is no notation that the examination included all portions of his body, specifically his chest, that the Veteran maintained were affected by the skin disability.  Therefore, remand is required in order to reschedule the Veteran for an additional VA skin examination that includes an examination of the entire body.

The Board apologizes for the delay.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin diseases examination. All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  The Veteran's claims file should be provided for review by the examiner, and a notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.

The skin diseases examination should include physical examination of all areas the Veteran claims are affected by his skin disorder, specifically his face, neck and chest.  

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


